Citation Nr: 0011129	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-09 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss, left ear.  

2.  Entitlement to service connection for a claimed acquired 
loss of visual acuity, left eye.  

3.  Entitlement to service connection for claimed memory 
loss.  

4.  Entitlement to service connection for claimed arthritis 
of the left hip.  

5.  Entitlement to service connection for claimed disability 
manifested by tingling and numbness involving the left side 
of the body.  

6.  Entitlement to service connection for claimed surgical 
tear of the stomach.  

7.  Entitlement to service connection for claimed surgical 
tear of the right leg.  

8.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected hearing loss, right ear.  

9.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected hypertension.  

10.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected irritable colon syndrome 
(claimed as Crohn's disease).  

11.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected gastroesophageal reflux 
disease (GERD).  

12.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected posttraumatic headaches.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1975 to August 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran's presbyopia is not considered to be a 
disability for VA compensation purposes; he is not shown to 
have acquired left eye disability manifested by a loss of 
visual acuity.  

2.  The veteran's currently demonstrated left ear hearing 
disability is the likely result of exposure to acoustic 
trauma in service.  

3.  No competent evidence has been submitted to show that the 
veteran currently suffers from disability manifested by 
memory loss, arthritis of the left hip and surgical tears of 
the stomach and right leg due to disease or injury which was 
incurred in or aggravated by service.  

4.  The veteran's claim of service connection for tingling 
and numbness of the left side of the body is plausible and 
capable of substantiation.  







CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for loss of 
visual acuity, left eye must be denied by operation of law.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.103, 3.303 (1999).  

2.  The veteran's left ear hearing disability is due to 
disease or injury which was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.385 (1999).  

3.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for memory loss, arthritis of the 
left hip and surgical tears of the stomach and right leg.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  

4.  A well-grounded claim of service connection for 
disability manifested by tingling and numbness of the left 
side of the body has been presented.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  

(The issue of service connection for claimed disability 
manifested by tingling and numbness of the left side of the 
body, as well as the matters involving the propriety of the 
initial evaluations assigned for the service-connected 
disabilities, are discussed in the Remand portion of this 
document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

In December 1997, the RO was in receipt of the veteran's 
claim of service connection for various disabilities to 
include:  Crohn's disease; memory loss; hearing loss; loss of 
sight, left eye; surgical tears, lower stomach and right leg; 
headaches; arthritis of the left hip; tingling and numbness 
involving the left side of the body; and, high blood 
pressure.  

In response to his claim, the veteran was afforded several VA 
examinations which were conducted in December 1997.  

At the general medical examination, the veteran reported a 
history of arthritis involving the left hip, which bothered 
him usually no more than once a month and was typically 
associated with changes in weather, as opposed to changes in 
activity.  He also stated that he had had previous x-ray 
studies of the hip which had demonstrated that he had 
arthritis.  

In addition, the veteran reported that he had been diagnosed 
as having high blood pressure approximately 18 months prior 
to the examination.  He noted that he was taking medication 
for his condition and typically did not experience any 
symptoms when his blood pressure was elevated.  He did 
report, however, that his blood pressure would normally be 
elevated when it was taken while he was having a severe 
headache.  

The veteran also reported experiencing pain in his right 
lower quadrant and stated that he had been diagnosed as 
having Crohn's disease for which he had undergone surgery.  
According to the veteran, after the surgery, he noted a 
severe pulling and pain sensation while doing sit-ups.  He 
opined that he suffered a tear as a result of this incident; 
however, it was noted that this had not been documented in 
any records.  Flexion-type movements were stated to continue 
to cause a radiating pain down into his leg as well as a 
pulling sensation.  

The veteran further reported that he had been experiencing 
problems with abdominal swelling since 1991.  It was noted 
that the swelling did not appear to be related to his eating 
(or not eating) habits and was not associated with pain or 
discomfort.  

Blood pressure readings on examination were recorded as 
160/100 in the sitting position; 165/99 in the supine 
position; and 172/100 in the standing position.  Pulse and 
respiration was regular throughout.  The heart had a regular 
rate and rhythm with point of maximum impulse slightly 
displaced laterally.  The abdomen was noted to be distended.  
Although the sensory examination demonstrated subjective 
blunting of the left face, the left eye was unremarkable.  

The final diagnoses included:  hypertension; distended 
abdomen, no etiology identified, possibly secondary to 
Crohn's disease; Crohn's disease; right lower abdominal 
discomfort likely secondary to adhesions from surgical 
intervention for Crohn's disease; arthritis of the left hip 
(with note to check x-ray studies); and subjective numbness 
of the left upper arm and face (with details to be supplied 
at neurology compensation and pension examination).  An x-ray 
study of the left hip performed in conjunction with the 
examination demonstrated no evidence of arthropathy.  

At the examination for miscellaneous neurological disorders, 
the veteran presented with a long-standing history of 
headaches commencing in 1993 when he fell down some stairs 
and lost consciousness.  The headaches were described as 
being typically left-sided and often associated with neck 
pain.  According to the veteran, his headaches occurred 4 to 
5 times per week, lasting several hours in duration and 
rendering him unable to work.  He reported taking BC powder 
which tended to reduce the severity of the headaches 
substantially, sometimes to the point of resolution, but 
noted that the headaches also had a tendency to reoccur after 
several hours.  

The veteran also reported experiencing a tingling and 
numbness sensation involving the left side of his body, which 
started over the last 2 years and had worsened over the 
previous 6 to 7 months.  The mostly constant sensation was 
described as predominantly involving his face and left arm, 
but was also stated to affect his left leg.  

In addition to the above complaints, the veteran also 
reported experiencing memory problems.  These problems were 
stated to have begun approximately 4 years ago and 
essentially consisted of examples of forgetfulness.  

Once again, sensory examination was noted to demonstrate 
subjective blunting involving the left side of the face, non-
dermatological, the left arm, and, diffusely, the left leg.  
Included with the final diagnoses, the veteran was noted to 
have subjective sensory loss that did not appear in a 
dermatologic pattern.  According to a notation within the 
examination report, the veteran was to undergo testing that 
would help to localize or improve this diagnosis; however, 
documentation of such testing is not associated with the 
claims folder.  

With regard to memory loss, the examining physician noted 
that the veteran's episodes could not be definitively 
classified as clear-cut memory loss.  The examiner explained 
that the situational events in which the veteran appeared to 
lose memory were not typically unusual, particularly if the 
person was distracted or had a headache at the time.  The 
veteran's headache condition was formally diagnosed as muscle 
contraction headaches with occasional migrainous sensation; 
however, it was suggested that, since the veteran experienced 
no nausea, vomiting, photophobia, sonophobia or clear-cut 
migrainous symptoms, he was likely suffering from muscle 
contraction headaches that were mildly severe in nature.  

At the VA eye examination, the veteran reported that his left 
eye had been infected approximately 1 month prior to the 
examination.  He also noted that he had occasional blurry 
vision out of his left eye.  External, pupillary and 
conjunctival examinations, as well as extraocular movements, 
were all completely normal.  His corneae were clear in both 
eyes.  His anterior chambers were deep and quiet in both eyes 
with no evidence of inflammation and his irises were found to 
be normal.  His lenses and vitreous cavity were also noted to 
be clear.  In addition, his discs, maculae, vessels, and 
retinal periphery were normal to careful inspection.  His 
visual fields were also full to confrontation in both eyes.  
In formulating his final impressions, the examining physician 
noted a history of infection of the left eye; however, he 
further stated that no evidence of current infection or 
scarring from previous infection was found on examination at 
this time.  He also noted that there was no evidence of 
intraocular inflammation associated with his inflammatory 
bowel disease.  The physician did advise the veteran, 
however, to purchase reading glasses to correct his 
presbyopia.  In conclusion, the examiner opined that the 
veteran would continue to have excellent vision for years to 
come, but recommended routine ophthalmic care.  

At the VA audiological evaluation, the veteran reported 
decreased hearing, worse in his left ear, for the past three 
years.  He also described a sensation that both of his ears 
were "stopping up," especially in cars.  A history of 
exposure to noise from machine guns, artillery tanks, and 
demolition during his 22 years of military service was noted.  

Pure tone air conduction thresholds were recorded as 5, 10, 
5, 10 and 45 in the right ear, and 10, 10, 15, 15 and 30 in 
the left ear, at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  A speech discrimination score of 94 percent 
was also listed for both ears.  In conclusion, the examiner 
noted that right and left ear hearing was within normal 
limits from 250 through 3,000 Hertz; however, moderate 
sensorineural hearing loss was found from 4,000 to 6,000 
Hertz in the right ear and mild sensorineural hearing loss 
was found in the same frequencies in the left ear.  

In a rating decision dated in March 1998, the RO granted 
service connection for hearing loss of the right ear rated as 
noncompensably disabling; hypertension rated as 10 percent 
disabling; irritable colon syndrome (claimed as Crohn's 
disease) rated as noncompensably disabling; GERD rated as 
noncompensably disabling; and posttraumatic headaches rated 
as 10 percent disabling, effective on September 1, 1997.  

In addition, the RO denied service connection for left ear 
hearing loss, loss of visual acuity, left eye, memory loss, 
arthritis of the left hip, tingling and numbness involving 
the left side of the body and surgical tears of the stomach 
and right leg.  In April 1997, the veteran filed a Notice of 
Disagreement expressing dissatisfaction with the initial 
evaluations assigned to the service-connected disabilities 
and with the denial of service connection for the remaining 
disabilities noted above.  

In May 1998, the veteran was afforded another VA audiological 
evaluation.  At that time, pure tone air conduction 
thresholds were recorded as 5, 10, 5, 15 and 50 in the right 
ear, and 5, 5, 5, 20 and 25 in the left ear, at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively.  A speech 
discrimination score of 88 percent was also listed for both 
ears.

In September 1998, the veteran offered testimony at a hearing 
before a Hearing Officer at the RO.  At that time, the 
veteran repeated a history of extensive exposure to noise 
from weapons and artillery in service.  He also testified 
that he was currently experiencing difficulties with visual 
acuity in his left eye.  He attributed his left hip arthritis 
to the strenuous activity he performed as a drill sergeant.  
As for the tingling and numbness involving the left side of 
his body, the veteran testified that his left arm in 
particular sometimes felt as if it were "twisted around."  
He also reported receiving treatment for at least some of his 
service-connected disabilities at a private medical facility 
(Tuomey Regional Medical Center) and at Shaw Air Force Base.  

In January 1999, the veteran was afforded a VA hypertension 
examination.  It is apparent from notations within the 
examination report that the veteran's medical records were 
not available for review.  The veteran denied ever 
experiencing any symptoms as a result of his hypertension.  
Initial blood pressure reading was 122/76.  Repeat readings 
were noted to be 120/80 and 122/82.  An examination of the 
heart revealed an irregular rate and rhythm without murmur or 
gallop.  There was no other evidence of arteriosclerotic 
complications or hypertension on examination.  The final 
diagnosis was that of hypertension, apparently under good 
control, without any complications noted on examination.  

The veteran was also afforded a VA examination for esophagus 
and hiatal hernia in January 1999.  Once again, it was noted 
that no medical records were available for review.  At that 
time, the veteran reported experiencing a burning sensation 
in the epigastric area on a daily basis with occasional 
nausea, although he denied regurgitation, hematemesis, melena 
and vomiting.  According to the veteran, his only treatment 
at the time consisted of occasional use of Tums.  An 
examination of the abdomen was within normal limits except 
for obesity.  No tenderness or masses were noted.  The final 
diagnosis consisted of history of apparent GERD.  The 
examiner went on to state that he was unclear as to the 
severity of this condition given the lack of records and the 
veteran's vague history.  


II.  Analysis -- Service connection

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If 
the disorder is a chronic disease, service connection may be 
granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for arthritis and 
organic diseases of the nervous system is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  


1.  Loss of visual acuity, left eye.  

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for which service 
connection may be granted. 38 C.F.R. § 3.303(c).  

VA eye examination conducted in December 1997 resulted only 
in a definitive diagnosis of presbyopia.  While he complained 
of occasional blurry vision in the left eye, the examiner did 
not identify acquired eye left disability or related loss of 
visual.  Consequently, given that the medical evidence shows 
that the veteran has only refractive error, the claim of 
service connection for loss of visual acuity, left eye must 
be denied by operation of law.  Sabonis v. Brown, 6 Vet. App. 
425 (1994).  


2.  Hearing loss, left ear

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding this claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As noted above, at the most recent VA audiological evaluation 
conducted in May 1998, the veteran was reported to have a 
speech recognition score of 88 in the left ear using the 
Maryland CNC Test.  The veteran has already been granted 
service connection for right ear hearing loss based on 
exposure to acoustic trauma in service.  Furthermore, 
evidence within the claims file indicates that the veteran's 
military occupational specialty was, in fact, designated 
primarily as infantryman.  

Based on its review of the evidence as a whole, the Board 
finds that the veteran was exposed to considerable acoustic 
trauma during service and that he likely has a current left 
ear hearing disability as defined by VA due to such exposure.  
38 C.F.R. § 3.385.  Hence, the Board finds that the 
preponderance of the evidence supports the veteran's claim of 
service connection for left ear hearing loss.


3.  Memory loss, arthritis of the left hip, surgical tears of 
the stomach and leg

The veteran's service medical records are negative for 
findings or complaints referable to arthritis of the left hip 
or surgical tears involving the stomach and right leg.  
Furthermore, loss of memory is noted only on retirement 
examination dated in July 1997.  

The Board recognizes that, at the VA general medical 
examination conducted in December 1997, a diagnosis of 
arthritis of the left hip (with note to check x-ray studies) 
based solely on history provided by the veteran was recorded; 
however, the subsequent x-ray study of the left hip performed 
in conjunction with the examination did not confirm this 
diagnosis.  

Furthermore, the VA examining physician concluded that the 
veteran could not be definitively diagnosed as suffering from 
a disability manifested by memory loss given that the 
situational events in which the veteran appeared to lose 
memory were not typically unusual for people, particularly if 
they were distracted or had a headache at the time.  Finally, 
there is no medical documentation within the claims folder 
that the veteran is suffering from any sort of current 
disability related to claimed surgical tearing involving 
either the stomach or right leg.  

The Board is cognizant of the veteran's assertion that he 
currently suffers from disability manifested by memory loss, 
arthritis of the left hip, or surgical tears of the stomach 
and right leg which are attributable to his period of active 
duty service.  As a lay person, however, he is not competent 
to offer an opinion as to questions of medical diagnosis or 
causation as presented in this case.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

In the absence of competent evidence to show that the veteran 
currently suffers from disability manifested by memory loss, 
arthritis of the left hip and surgical tears of the stomach 
and right leg, the Board concludes that the veteran has 
failed to meet his initial burden of producing evidence of 
well-grounded claims.  Hence, the Board finds that service 
connection for disability manifested by memory loss, 
arthritis of the left hip and surgical tears of the stomach 
and right leg must be denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he has disability 
manifested by memory loss, arthritis of the left hip, or 
surgical tears of the stomach or right leg, related to 
service.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claims, as set 
forth above, well grounded.  


4.  Tingling and numbness involving the left side of the body

A careful review of the veteran's service medical records 
shows that, in October 1996, the veteran was treated for 
complaints of chest pain, which included symptoms described 
as a tingling sensation involving the left arm and face.  

Shortly after his retirement from service, two separate VA 
examinations identified a subjective left-sided sensory loss 
that did not appear in a dermatologic pattern.  Documentation 
of further testing that was to be conducted in order to 
clarify a diagnosis was not associated with the claims 
folder.  

In light of the above, the Board finds that the veteran's 
claim of service connection for tingling and numbness 
involving the left side of the body is plausible and capable 
of substantiation, and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Hence, the veteran should be afforded a VA examination in 
order to determine the nature and extent of any disability 
manifested by tingling and numbness involving the left side 
of the body.  All pertinent treatment records also should be 
obtained for review.  



ORDER

The claim of service connection for loss of visual acuity, 
left eye, is denied.  

Service connection for left ear hearing loss is granted.  

Service connection for disability manifested by memory loss, 
arthritis of the left hip and surgical tears of the stomach 
and right leg is denied, as well-grounded claims have not 
been presented.  

As a well-grounded claim of service connection for tingling 
and numbness involving the left side of the body has been 
submitted, the appeal to this extent is allowed subject to 
the discussion hereinbelow.  



REMAND

As noted above, when a veteran submits a well-grounded claim, 
VA must assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  In light of the above 
evidence, the veteran should be afforded a VA examination to 
determine the nature and likely etiology of any disability 
manifested by tingling and numbness involving the left side 
of his body.  In addition, all pertinent treatment records 
also should be obtained for review.  

With respect to the veteran's claims for higher initial 
ratings for the service-connected hearing loss, right ear, 
hypertension, irritable colon syndrome, GERD and 
posttraumatic headaches, the Board finds that, as a 
preliminary matter, the veteran's claims are plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims that 
a service-connected disability is more severely disabling 
than as rated, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  

In view of the grant of service connection for defective 
hearing in the left ear, the Board finds that the veteran's 
claim for an initial disability rating in excess of 10 
percent for right ear hearing loss requires remand to the RO 
for adjudication, inasmuch as the RO must now evaluate the 
veteran's service-connected defective hearing as a bilateral 
disorder and assign a percentage disability rating on the 
basis of rating criteria pertaining to bilateral disability.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (Two issues 
are "inextricably intertwined" where they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).  

As for the remaining issues on appeal pertaining to the 
initial ratings assigned for the service-connected 
hypertension, irritable colon syndrome, GERD and 
posttraumatic headaches, the Board notes that in his 
testimony offered at the RO hearing in September 1998, the 
veteran indicated that he had been receiving treatment for 
some, if not all, of the aforementioned conditions at Tuomey 
Medical Center and Shaw Air Force Base.  Records from these 
facilities are not associated with the veteran's claims 
folder.  

Furthermore, the Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  See Green.  As a result, the Board finds that a 
contemporaneous examination of the veteran to determine the 
current severity of his service-connected hypertension, 
irritable colon syndrome, GERD and posttraumatic headaches, 
as well as association with the claims file of any records of 
treatment or evaluation for these disabilities would 
materially assist in the adjudication of the veteran's claim.  

The Board notes that effective on January 12, 1998, and June 
10, 1999, the rating schedule criteria for evaluating 
diseases of the arteries and veins and hearing impairment, 
respectively, were changed.  The Court has held that "where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant generally applies."  White v. Derwinski, 1 Vet. 
App. 519, 521 (1991).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Finally, the Board emphasizes that the Court has recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, as is applicable in this case, and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time-a practice known as "staged" rating.  The RO, 
following completion of the necessary development, should 
consider whether "staged" ratings are warranted here.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him the opportunity to provide the names 
and addresses of all medical care 
providers who have treated him for 
tingling and numbness involving the left 
side of his body, as well as the service-
connected hypertension, irritable colon 
syndrome, GERD and posttraumatic 
headaches, since service.  After securing 
the necessary release, the RO should 
obtain copies of all records from any 
identified treatment source and associate 
them with the claims folder.  

2.  The veteran then should be afforded a 
VA examination in order to determine the 
nature and extent of the claimed 
disability manifested by tingling and 
numbness involving the left side of the 
body.  The claims folder should be made 
available to the examiner for review in 
connection with the evaluation.  All 
indicated testing should be done in this 
regard.  The examiner should elicit from 
the veteran and record a full medical 
history referable to his claimed 
disability and any related 
manifestations.  Detailed clinical 
findings also should be recorded.  Based 
on his/her review of the case, the 
examiner should offer an opinion as to 
the medical probability that the veteran 
has current disability manifested by 
tingling and numbness involving the left 
side of his body.  

3.  The veteran should be afforded a VA 
audiometric examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should elicit 
from the veteran and record a full 
medical history referable to the service-
connected disability.  Detailed clinical 
findings also should be recorded.  The 
examiner should report findings in terms 
consistent with both the previous and the 
new rating criteria, and a copy of the 
latter should be provided to the 
examiner.  A complete rationale for all 
opinions expressed should be provided.

4.  The veteran should be afforded a VA 
examination to evaluate the current 
severity of the service-connected 
hypertension in light of the regulatory 
changes.  All indicated testing should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review.  The examiner should elicit from 
the veteran and record a full medical 
history referable to his service-
connected disability.  Detailed clinical 
findings also should be recorded.  The 
examiner should report findings in terms 
consistent with both the previous and the 
new rating criteria, and a copy of the 
latter should be provided to the 
examiner.  A complete rationale for all 
opinions expressed should be provided.  

5.  The RO should schedule the veteran 
for a comprehensive VA examination to 
determine the current severity of the 
service-connected irritable colon 
syndrome.  All indicated testing should 
be accomplished.  The claims folder 
should be made available to the examiner 
for review.  The examiner should elicit 
from the veteran and record a full 
medical history referable to his service-
connected disability.  Detailed clinical 
findings also should be recorded.  It is 
requested that the examiner characterize 
the symptoms as moderate or severe.  A 
complete rationale for each opinion 
expressed must be provided.  

6.  The RO should schedule the veteran 
for a comprehensive VA examination to 
determine the current severity of his 
service-connected GERD.  All indicated 
testing should be accomplished.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should elicit from the veteran and record 
a full medical history referable to his 
service-connected disability.  Detailed 
clinical findings also should be 
recorded.  The examiner should 
specifically state whether the veteran 
has dysphagia; pyrosis; regurgitation; 
substernal, arm or shoulder pain; 
vomiting; weight loss; hematemesis; or 
melena.  A complete rationale for any 
opinion expressed must be provided.  

7.  Then, the RO should schedule the 
veteran for a comprehensive VA neurologic 
examination to determine the current 
severity of the service-connected 
headache disorder.  All indicated testing 
should be accomplished.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
elicit from the veteran and record a full 
medical history referable to his service-
connected disability.  Detailed clinical 
findings also should be recorded.  The 
examiner should comment on the frequency 
of the veteran's headaches and state 
whether the headaches are prostrating.  A 
complete rationale for each opinion 
expressed must be provided.  

8.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  That review 
should include evaluating the severity of 
the veteran's service-connected 
hypertension and bilateral hearing loss 
under both the old criteria and the new, 
as well as the Court's holding in 
Fenderson.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



